Case 18-12922        Doc 51     Filed 12/07/18     Entered 12/07/18 14:01:29          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-12922
         Kristine L Leon
         Daniel W Leon
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/02/2018.

         2) The plan was confirmed on 07/27/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 10/24/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $36,620.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-12922       Doc 51     Filed 12/07/18    Entered 12/07/18 14:01:29                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor             $2,530.00
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                   $2,530.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $2,385.79
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $144.21
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $2,530.00

 Attorney fees paid and disclosed by debtor:                $30.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 BANK OF AMERICA               Unsecured      1,772.00       1,772.71         1,772.71           0.00       0.00
 BANK OF AMERICA               Unsecured         681.00        681.28           681.28           0.00       0.00
 BECKET & LEE LLP              Unsecured         523.00        523.41           523.41           0.00       0.00
 BECKET & LEE LLP              Unsecured      1,061.00       1,061.33         1,061.33           0.00       0.00
 ILLINOIS DEPT OF REVENUE      Priority            0.00           NA               NA            0.00       0.00
 INTERNAL REVENUE SERVICE      Priority            0.00           NA               NA            0.00       0.00
 MERRICK BANK                  Unsecured      1,920.00       1,919.67         1,919.67           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         804.00        803.88           803.88           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      2,698.00       2,698.19         2,698.19           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured            NA         337.05           337.05           0.00       0.00
 NCB MANAGEMENT SERVICES INC Unsecured        1,174.00       1,174.95         1,174.95           0.00       0.00
 NICOR GAS                     Unsecured            NA         890.07           890.07           0.00       0.00
 NUMARK CREDIT UNION           Secured             0.00          0.00             0.00           0.00       0.00
 NUMARK CREDIT UNION           Secured        2,000.00           0.00             0.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured            NA       1,446.04         1,446.04           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured            NA       1,216.99         1,216.99           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      3,848.00       2,867.78         2,867.78           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured           0.00        979.66           979.66           0.00       0.00
 QUANTUM3 GROUP                Unsecured         377.00        377.79           377.79           0.00       0.00
 QUANTUM3 GROUP                Unsecured         539.00        539.91           539.91           0.00       0.00
 QUANTUM3 GROUP                Unsecured      2,189.00       2,189.07         2,189.07           0.00       0.00
 IC SYSTEM INC/COMCAST         Unsecured      1,174.00            NA               NA            0.00       0.00
 MERCHANTS CREDIT/EDWARD HOSP Unsecured          482.00           NA               NA            0.00       0.00
 TD AUTO FINANCE               Unsecured      1,891.00            NA               NA            0.00       0.00
 ATG CREDIT                    Unsecured          33.00           NA               NA            0.00       0.00
 CHASE CARD                    Unsecured     10,839.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-12922     Doc 51     Filed 12/07/18    Entered 12/07/18 14:01:29               Desc        Page 3
                                              of 4



 Scheduled Creditors:
 Creditor                                  Claim         Claim         Claim        Principal       Int.
 Name                            Class   Scheduled      Asserted      Allowed         Paid          Paid
 T MOBILE                    Unsecured         763.00        763.77        763.77           0.00        0.00
 TD BANK USA NA              Unsecured         522.00        522.63        522.63           0.00        0.00
 WAKEFIELD & ASSOC           Unsecured            NA         680.24        680.24           0.00        0.00
 WELLS FARGO HOME MORTGAGE   Secured             0.00          0.00          0.00           0.00        0.00
 WELLS FARGO HOME MORTGAGE   Secured       29,118.94           0.00          0.00           0.00        0.00
 WILL COUNTY TREASURER       Unsecured           0.00           NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                          Claim           Principal                Interest
                                                        Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00                $0.00                $0.00
       Mortgage Arrearage                                 $0.00                $0.00                $0.00
       Debt Secured by Vehicle                            $0.00                $0.00                $0.00
       All Other Secured                                  $0.00                $0.00                $0.00
 TOTAL SECURED:                                           $0.00                $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $0.00                $0.00                $0.00
        Domestic Support Ongoing                          $0.00                $0.00                $0.00
        All Other Priority                                $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                          $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                        $23,446.42                 $0.00                $0.00


 Disbursements:

       Expenses of Administration                          $2,530.00
       Disbursements to Creditors                              $0.00

 TOTAL DISBURSEMENTS :                                                                      $2,530.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-12922        Doc 51      Filed 12/07/18     Entered 12/07/18 14:01:29            Desc      Page 4
                                                   of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 12/07/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
